EXHIBIT 10.1

 

RETIREMENT AGREEMENT

 

AGREEMENT made May 15, 2008 among TravelCenters of America LLC (“TA”),
TravelCenters of America Holding Company LLC (successor to TravelCenters of
America, Inc., “Holding”), TA Operating LLC (successor to TA Operating
Corporation, “Operating” and together with Holding, the “Employers”) and Joseph
A. Szima (“Szima”).

 

RECITAL

 

Szima and Holding are parties to a Success Bonus Letter dated July 28, 2006
(amended October 2, 2006, “2006 Letter”), a Stay Bonus Letter dated January 30,
2007 (“2007 Letter”) and certain other unwritten agreements relating to Szima’s
employment by the Employers (collectively, the “Employment Related
Agreements”).  Szima has also received shares of TA pursuant to a Restricted
Share Agreement dated November 26, 2007 (the “Share Agreement”).  Szima and the
Employers desire to provide for Szima’s cooperation with regard to transitional
duties in planning for his retirement and end of employment with the Employers,
Szima desires to be relieved of his responsibilities as an executive officer of
TA and its subsidiaries and Szima and TA desire to provide for continued vesting
of the shares of TA which Szima received under the Share Agreement.

 

NOW, THEREFORE, the parties covenant and agree as follows:

 

Section 1.                                            Employment Related
Agreements.  Szima acknowledges that he has received all payments due him under
the 2006 Letter and that the aggregate amount due him under all other Employment
Related Agreements is $663,699 (the “Payment”), which Payment will be paid on
January 31, 2009.  The Payment is agreed to satisfy any and all obligations and
understandings (except as otherwise specifically set forth in this Agreement),
both written and oral, that may exist among Szima, TA and the Employers .   The
Payment will be subject to reduction for federal, state and local taxes and
other regular payroll deductions.

 

Section 2.                                            Resignation.  By execution
of this Agreement, Szima hereby resigns as Executive Vice President of Marketing
of TA and of each of TA’s subsidiaries, effective May 20, 2008 (the “Resignation
Date”).

 

Section 3.                                            Duties.  From the date of
this Agreement through May 20, 2008 (the “Full Time Employment Period”), Szima
will continue to devote his full working time and energies to the business and
affairs of TA and shall have such duties and perform such tasks associated with
transitioning his responsibilities and such other duties and tasks for TA and
its subsidiaries as are reasonably assigned to him from time to time by the
President and Chief Executive Officer of TA.  From May 21, 2008 through
January 31, 2009 (the “Part Time Employment Period”) Szima will make himself
available to provide services to TA and its subsidiaries at reasonable times and
on reasonable advance notice.

 

--------------------------------------------------------------------------------


 

Section 4.                                            Compensation and Vesting.

 

(a)                                  During the Full Time Employment Period,
Szima will continue to receive his base salary at the rate of $345,000 per year
($28,750 per month), payable in bi-monthly installments in accordance with
Employers’ current practice including participation in such benefit arrangements
of the Employers in which Szima is participating in as of the date of this
Agreement.   During the Part Time Employment Period, Szima will receive $14,375
per month, payable in monthly installments in accordance with Employers’ current
practice and continue participating in the Employers’ group health plan paying
the same portion of the premiums for such medical coverage as if Szima had
remained a full time employee of the Employers but will not participate in any
other benefit arrangements.  Additionally, if the Employers desire Szima to
provide specific services during the Part Time Employment Period, they shall so
advise him in writing and pay and hourly fee of $172.50 as well as reimburse
Szima for approved out-of-pocket expenses.  At the expiration of the Part Time
Employment Period, the Employers will provide separate written notification of
Szima’s rights under COBRA to continue participation in the Employers’ group
health plan provided that if Szima (and/or his spouse and/or dependents)
properly elect continued medical COBRA coverage, Szima (and/or his spouse and/or
dependents) shall each pay the full premium for such medical coverage provided
the obligation of the Employers under this sentence shall cease on June 30,
2010; thereafter, if the Employers are permitted, after making commercially
reasonable efforts, to provide continued medical coverage under the Employers’
group health plans, Szima (and/or his spouse and/or dependents) may continue to
participate until November 30, 2016, so long as each pays the full premium and
costs for such medical coverage. All payments to Szima under this
Section 4(a) shall be subject to reduction for federal, state and local taxes
and other regular payroll deductions.  For avoidance of doubt, the Employers’
current group health plan coverage of transitioned senior employees will be
revised to provide for Szima’s eligibility through November 30, 2016; open
enrollment renewal will be required of Szima annually and continued
participation is contingent upon the Employers continuing to offer group health
plan coverage to employees generally.

 

(b)                                 Szima and TA agree that for purposes of
Section 2(b) of the Share Agreement, Szima shall be deemed to be providing
“significant services” to TA through the earlier of (i) November 26, 2011 (i.e.,
the date on which the Shares (as defined in the Share Agreement) issued to Szima
pursuant to the Share Agreement would be fully vested pursuant to the terms
thereof), and (ii) the date on which Szima commits a breach of any of the
Restrictive Covenants (defined below).

 

Section 5.                                            Covenants.  Szima
acknowledges that (i) TA and its subsidiaries are engaged in the business of
operating a travel center and truckstop network, with facilities that provide
motor fuel pumping along with one or more of the following services:  truck care
and repair services, fast food restaurants, a full-service restaurant, a
convenience store, showers, laundry facilities, telephones, recreation rooms,
truck weighing scales and other compatible business services approved by TA (the
“Business”); (ii) Szima’s work for the Business has given him, and will continue
to give him, trade secrets of, and confidential and/or proprietary information
concerning, the Business; (iii) the agreements and covenants contained in this
Section 5 are essential to protect the Business and the goodwill associated with
it.  Accordingly, Szima covenants and agrees as follows:

 

(a)   Confidential Information.  During the Employment Period, the Part Time
Employment Period and at any time thereafter, Szima shall not (i) disclose to
any person not

 

--------------------------------------------------------------------------------


 

employed by TA or a subsidiary, or not engaged to render services to TA or a
subsidiary or (ii) use for the benefit of himself or others, any confidential
information of TA, any of TA’s subsidiaries or of the Business obtained by him,
including, without limitation, “know-how,” trade secrets, details of customers’,
suppliers’, manufacturers’ or distributors’ contracts with TA or any of TA’s
subsidiaries, pricing policies, financial data, operational methods, marketing
and sales information, marketing plans or strategies, product development
techniques or plans, plans to enter into any contract with any person or any
strategies relating thereto, technical processes, designs and design projects,
and other proprietary information of TA, TA’s subsidiaries or of the Business or
the business of any of TA’s subsidiaries; provided, however, that this provision
shall not preclude Szima from (a) making any disclosure required by law or court
order or (b) using or disclosing information (i) known generally to the public
(other than information known generally to the public as a result of a violation
of this Section 5(a) by Szima), (ii) acquired by Szima independently of his
affiliation with TA or any of TA’s subsidiaries, or (iii) of a general nature
(that is, not related specifically to the Business) that ordinarily would be
learned, developed or obtained by individuals similarly active and/or employed
in similar capacities by other companies in the same Business as TA or any of
TA’s subsidiaries.  Szima agrees that all confidential information of  TA or any
of TA’s subsidiaries shall remain TA’s or TA’s subsidiaries, as the case may be,
and to promptly return any confidential information embodied in any physical or
electronic medium to the owner thereof upon the termination of Szima’s
employment with TA or at any other time on request.

 

(b)  Nonsolicitation by Restricted Persons.  From the date hereof through
April 30, 2010, Szima shall not, directly or indirectly, (a) solicit any
employee to leave the employment of TA or the employment of any of TA’s
subsidiaries or (b) hire any employee who has left the employ of TA or the
employ of any of TA’s subsidiaries  within six (6) months after termination of
such employee’s employment with TA or such employee’s employment with any of
TA’s subsidiaries, as the case may be (unless such employee was discharged by TA
without cause).

 

(c)  Cooperation.  From and after the date hereof, Szima shall reasonably
cooperate with TA and its subsidiaries with respect to all matters arising
during or related to his employment, including all matters (formal or informal)
in connection with any government investigation, internal investigation,
litigation (potential or ongoing), regulatory or other proceeding which may have
arisen or which may hereafter arise.  TA will reimburse Szima for all out-of
-pocket expenses (not including lost time or opportunity), and will provide
appropriate legal representation in a manner determined by TA and reasonably
acceptable to Szima.

 

Section 6.                                            Rights and Remedies upon
Breach of Covenants.

 

(a)                                  If Szima breaches, or threatens to commit a
breach of, any of the provisions of Section 5 (the “Restrictive Covenants”), TA
shall have the right and remedy to have the Restrictive Covenants specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any such breach or threatened breach will cause irreparable injury
to TA, that such injury shall be presumed and need not be proven, and that money
damages will not provide an adequate remedy to TA.  Such rights and remedies
shall be independent of the others and severally enforceable, and all of which
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to TA at law or in equity.

 

--------------------------------------------------------------------------------


 

(b)                                 Szima acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in scope and in all other
respects.  If any court determines that any of the Restrictive Covenants, or any
part thereof, is invalid or unenforceable, the remainder of the Restrictive
Covenants shall not thereby be affected and shall be given full effect to the
greatest extent possible, without regard to the invalid portions.

 

(c)                                  If any court construes any of the
Restrictive Covenants, or any part thereof, to be unenforceable because of the
duration of such provision or the scope, such court shall have the power to
reduce the duration or scope of such provision and, in its reduced form, such
provision shall be enforceable and shall be enforced to the greatest extent
possible.

 


SECTION 7.                                            ASSIGNMENT. IN THE EVENT
THAT TA SHALL BE MERGED WITH, OR CONSOLIDATED INTO, ANY OTHER PERSON OR ENTITY,
OR IN THE EVENT THAT IT SHALL SELL AND TRANSFER SUBSTANTIALLY ALL OF ITS ASSETS
TO ANOTHER PERSON OR ENTITY, THE TERMS OF THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF, AND BE ASSUMED BY, THE PERSON OR ENTITY RESULTING FROM SUCH MERGER
OR CONSOLIDATION, OR TO WHICH THE TA’S ASSETS SHALL BE SOLD AND TRANSFERRED.
THIS AGREEMENT SHALL NOT BE ASSIGNABLE BY SZIMA.


 


SECTION 8.                                            GOVERNING LAW. THIS
AGREEMENT WILL BE GOVERNED BY THE LAWS OF STATE OF OHIO WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THAT MIGHT LEAD TO THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.


 


SECTION 9.                                            JURISDICTION: SERVICE OF
PROCESS. EXCEPT AS OTHERWISE PROVIDED IN SECTION 15, ANY ACTION OR PROCEEDING
SEEKING TO ENFORCE ANY PROVISION OF, OR BASED ON ANY RIGHT ARISING OUT OF, THIS
AGREEMENT MAY BE BROUGHT AGAINST EITHER OF THE PARTIES IN THE STATE COURTS OF
OHIO OR IN THE UNITED STATES DISTRICT COURT IN CLEVELAND, OHIO AND EACH OF THE
PARTIES CONSENTS TO THE JURISDICTION OF SUCH COURTS (AND OF THE APPROPRIATE
APPELLATE COURTS) IN ANY SUCH ACTION OR PROCEEDING AND WAIVES ANY OBJECTION TO
VENUE LAID THEREIN. PROCESS IN ANY ACTION OR PROCEEDING REFERRED TO IN THE
PRECEDING SENTENCE MAY BE SERVED ON EITHER PARTY ANYWHERE IN THE WORLD.


 


SECTION 10.                                      HOLD HARMLESS AND INDEMNITY. 
HOLDING WILL INDEMNIFY AND HOLD HARMLESS SZIMA AS PROVIDED IN SECTION 6.07 OF
THE AGREEMENT AND PLAN OF MERGER AMONG TRAVELCENTERS OF AMERICA, INC.,
HOSPITALITY PROPERTIES TRUST, HPT TA MERGER SUB INC. AND OAK HILL CAPITAL
PARTNERS, L.P. DATED SEPTEMBER 15, 2006 AND ACKNOWLEDGES HE IS A “COVERED PARTY”
AS DEFINED THEREIN.  TA AND THE EMPLOYERS WILL INDEMNIFY AND HOLD HARMLESS SZIMA
IN CONNECTION WITH MATTERS ARISING OUT OF HIS HAVING BEEN AN OFFICER OF TA, THE
EMPLOYERS OR ANY OF THEIR SUBSIDIARIES AS PROVIDED THEIR RESPECTIVE LIMITED
LIABILITY COMPANY AGREEMENTS AS IN EFFECT ON THE DATE HEREOF; ADDITIONALLY SZIMA
HAS BEEN DESIGNATED AN “INDEMNITEE” UNDER TA’S  LIMITED LIABILITY COMPANY
AGREEMENT WITH RESPECT TO MATTERS ARISING OUT OF HIS SERVICES UNDER THIS
AGREEMENT.


 


SECTION 11.             RELEASE. SZIMA, FOR HIMSELF AND HIS HEIRS, SUCCESSORS,
AND ASSIGNS, HEREBY KNOWINGLY AND VOLUNTARILY REMISES, RELEASES AND FOREVER
DISCHARGES TA, ITS CURRENT AND FORMER OFFICERS, DIRECTORS, AGENTS,
REPRESENTATIVES, SHAREHOLDERS, AND EMPLOYEES, AFFILIATES AND SUBSIDIARIES
(COLLECTIVELY, THE “RELEASEES”), FROM ANY AND ALL DEBTS, DEMANDS, ACTIONS,
CAUSES OF ACTIONS, ACCOUNTS, COVENANTS, CONTRACTS, AGREEMENTS, CLAIMS, DAMAGES,
OMISSIONS, PROMISES, AND ANY AND ALL CLAIMS AND LIABILITIES WHATSOEVER, OF EVERY
NAME AND NATURE, KNOWN OR UNKNOWN, BOTH


 

--------------------------------------------------------------------------------



 


IN LAW AND EQUITY (“CLAIMS”), WHICH SZIMA NOW HAS OR EVER HAD AGAINST THE
RELEASEES FROM THE BEGINNING OF THE WORLD TO THE DATE HEREOF; PROVIDED HOWEVER
THAT THE FOREGOING RELEASE SHALL NOT APPLY TO ANY CLAIMS TO ENFORCE THIS
AGREEMENT. THE FOREGOING RELEASE OF CLAIMS SHALL APPLY TO ANY CLAIM OF ANY TYPE,
INCLUDING, WITHOUT LIMITATION, ANY AND ALL CLAIMS OF ANY TYPE THAT SZIMA MAY
HAVE ARISING UNDER THE COMMON LAW OR UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, AS AMENDED, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED,
THE OLDER WORKERS BENEFIT PROTECTION ACT, THE AMERICANS WITH DISABILITIES ACT,
THE FAMILY AND MEDICAL LEAVE ACT AND ANY OTHER FEDERAL, STATE OR LOCAL STATUTES,
REGULATIONS, ORDINANCES OR COMMON LAW CREATING EMPLOYMENT-RELATED CAUSES OF
ACTION, AND SHALL FURTHER APPLY, WITHOUT LIMITATION, TO ANY AND ALL CLAIMS FOR
WAGES, VACATION, SEVERANCE, ATTORNEYS’ FEES, COSTS AND OTHER FORMS OF
COMPENSATION, AND TO ANY AND ALL CLAIMS IN CONNECTION WITH, RELATED TO OR
ARISING OUT OF SZIMA’S EMPLOYMENT, OR THE TERMINATION OF HIS EMPLOYMENT, WITH
ANY RELEASEE; PROVIDED HOWEVER THAT THE FOREGOING RELEASE SHALL NOT APPLY TO ANY
CLAIMS TO ENFORCE THIS AGREEMENT.


 


SZIMA ALSO AGREES TO EXECUTE AND DELIVER TO TA AND THE EMPLOYERS ON THE
RESIGNATION DATE A SECOND GENERAL RELEASE OF CLAIMS IN THE FORM OF SECTION 11
RELEASING ANY CLAIMS THAT MAY HAVE ARISEN BETWEEN THE DATE OF THIS AGREEMENT AND
THE RESIGNATION DATE.


 


SECTION 12.                                      COUNTERPARTS. THIS AGREEMENT
MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED TO BE
AN ORIGINAL COPY OF THIS AGREEMENT AND ALL OF WHICH, WHEN TAKEN TOGETHER, WILL
BE DEEMED TO CONSTITUTE ONE AND THE SAME AGREEMENT, BUT IN PROVING THIS
AGREEMENT, IT SHALL NOT BE NECESSARY TO PRODUCE MORE THAN ONE OF SUCH
COUNTERPARTS.


 


SECTION 13.                                      SECTION HEADINGS CONSTRUCTION.
THE HEADINGS OF SECTIONS IN THIS AGREEMENT ARE PROVIDED FOR CONVENIENCE ONLY AND
WILL NOT AFFECT ITS CONSTRUCTION OR INTERPRETATION. ALL REFERENCES TO “SECTION”
OR “SECTIONS” REFER TO THE CORRESPONDING SECTION OR SECTIONS OF THIS AGREEMENT
UNLESS OTHERWISE SPECIFIED. ALL WORDS USED IN THIS AGREEMENT WILL BE CONSTRUED
TO BE OF SUCH GENDER OR NUMBER AS THE CIRCUMSTANCES REQUIRE. UNLESS OTHERWISE
EXPRESSLY PROVIDED, THE WORD “INCLUDING” DOES NOT LIMIT THE PRECEDING WORDS OR
TERMS.


 


SECTION 14.                                      NOTICES. ALL NOTICES, CONSENTS,
WAIVERS, AND OTHER COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND
WILL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN (A) DELIVERED BY HAND, (B) SENT BY
ELECTRONIC MEDIA (WITH A COPY SENT BY NATIONALLY RECOGNIZED OVERNIGHT DELIVERY
SERVICE) OR (C) WHEN SENT BY NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE,
IN EACH CASE TO THE APPROPRIATE ADDRESSES SET FORTH BELOW (OR TO SUCH OTHER
ADDRESSES AS A PARTY MAY DESIGNATE BY NOTICE TO THE OTHER PARTIES):


 

Szima:

 

591 Buckhead Court

 

 

Avon Lake, Ohio 44012

 

 

Email:

 

 

 

TA:

 

TravelCenters of America LLC

 

 

24601 Center Ridge Road, Suite 200

 

 

Westlake, OH 44147

 

 

Attention: President

 

 

Email: obrien.tom@tatravelcenters.com

 

--------------------------------------------------------------------------------


 

with a copy to:

 

Mark R. Young, General Counsel

 

 

TravelCenters of America LLC

 

 

400 Centre Street

 

 

Newton, MA 02458

 

 

Email: young.mark@tatravelcenters.com

 

 

 

Notice to TA will constitute notice to the Employers.

 

Section 15.                                      Arbitration.  Notwithstanding
Section 9, if requested in writing by either Szima or TA, any claim or
controversy arising out of or relating to the interpretation, construction and
performance of this Agreement, or any alleged breach hereof, shall be finally
resolved by arbitration conducted in accordance with such rules as may be agreed
upon by the parties within thirty (30) days following written notice by either
party to the other identifying the issue in dispute and the position of the
party giving notice, or failing to achieve such agreement, in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association.  Any award rendered in connection with the foregoing
arbitration shall be in writing and shall be final and binding upon the parties,
and judgment upon any such award may be entered and enforced in any court of
competent jurisdiction in accordance with the Federal Arbitration Act.  The
forum for such arbitration shall be in Cleveland, Ohio and the governing law
shall be the laws of the State of Ohio without giving effect to conflict of laws
provisions.  Notwithstanding any provision in this Section 15 to the contrary,
TA shall have the right and power to seek and obtain equitable relief in
accordance with Section 6.

 


SECTION 16.                                      ENTIRE AGREEMENT. THIS
AGREEMENT AND THE SHARE AGREEMENT CONSTITUTE THE ENTIRE AGREEMENT BETWEEN TA AND
THE EMPLOYERS, ON THE ONE HAND, AND SZIMA, ON THE OTHER HAND, WITH RESPECT TO
THE SUBJECT MATTER AND SUPERSEDES ALL PRIOR WRITTEN AND ORAL AGREEMENTS AND
UNDERSTANDINGS BETWEEN TA AND SZIMA WITH RESPECT THERETO. THIS AGREEMENT MAY NOT
BE AMENDED EXCEPT BY A WRITTEN AGREEMENT EXECUTED BY THE PARTY TO BE CHARGED
WITH THE AMENDMENT.


 


SECTION 17.                                      CONSULTATION WITH COUNSEL; TIME
FOR SIGNING; REVOCATION.  SZIMA HAS THE RIGHT TO AND SHOULD CONSULT WITH AN
ATTORNEY PRIOR TO SIGNING THIS AGREEMENT.  SZIMA HAS UNTIL TWENTY-ONE (21) DAYS
FROM HIS RECEIPT OF THIS AGREEMENT (JUNE 5, 2008) TO DECIDE WHETHER TO SIGN IT. 
SZIMA WILL HAVE SEVEN (7) DAYS AFTER SIGNING THIS AGREEMENT TO REVOKE HIS
SIGNATURE.  IF SZIMA INTENDS TO REVOKE HIS SIGNATURE, SZIMA MUST DO SO IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 14 PRIOR TO THE END OF THE 7-DAY
REVOCATION PERIOD.  THIS AGREEMENT SHALL NOT BECOME EFFECTIVE, AND NO PARTY
HERETO SHALL HAVE ANY RIGHTS OR OBLIGATIONS HEREUNDER, UNTIL THE EXPIRATION OF
THE 7-DAY REVOCATION PERIOD.


 

--------------------------------------------------------------------------------


 

EXECUTED under seal as of the date first above written.

 

 

 

TravelCenters of America LLC

 

 

 

 

 

 

 

By:

 /s/ Thomas M. O’Brien

 

 

Thomas M. O’Brien, President and Chief
Executive Officer

 

 

 

TravelCenters of America Holding Company LLC

 

 

 

 

 

 

 

By:

 /s/ Thomas M. O’Brien

 

 

Thomas M. O’Brien, President and Chief
Executive Officer

 

 

TA Operating LLC

 

 

 

 

 

 

By:

 /s/ Thomas M. O’Brien

 

 

Thomas M. O’Brien, President and Chief
Executive Officer

 

 

 

/s/ Joseph A. Szima

 

 Joseph A. Szima

 

 

--------------------------------------------------------------------------------